Title: To Thomas Jefferson from the District of Columbia Commissioners, 4 September 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


Sir,
Washington 4th. September 1801.
We have had the honor of your Letters of the 24th. 29th. ulto., which we take the earliest opportunity of answering.—  We presume the impression you were under respecting our subjection to the payment of the whole debt of 250,000 Dollars to the State of Maryland might have weight in your decision relative to the part we were to pursue in enforcing payment from the Debtors, and we perceive that we have been deficient in our information on that subject.—
The State of Maryland have the power of subjecting us to the payment of only the last Loan on default of payment of the Interest, but the Debt of 200,000 Dollars not being subject to the same procedure raises a doubt regarding your instructions to us.—
We have not only conceived that the Law of Maryland authorised us to resell the property in default of payment, but to repeat the sales, and we have thus uniformly proceeded:—It therefore gives us great satisfaction to find that we have the indirect approbation of such high authority: The titles being still in us as Trustees and Agents for the Public, we imagine would diminish the doubt of our power to sell the property to whomsoever it belonged, otherwise the spirit of the Act for the accommodation of Government might be defeated by common process.—We are in hopes that nothing will be left undone by the Debtors to raise such a sum as will be necessary, and when we can have their assurances of what they expect and intend to do we shall not fail to communicate them to you, with our opinions, which we acknowledge with sensibility ought rather to have been submitted than required to meet your decision.— To the objects stated in your Letter of the 29th. we have paid particular attention, and shall expedite them as much as possible—. The returns that have lately been made are less favorable to our progress than we had supposed—The very dry and hot weather that we have so long experienced, diminished much the progress of our Labourers, and we have now changed entirely our mode of operating, by which we can execute as much in one day as we have done in two—We have got strong ploughs, and two thousand Dollars will finish, we hope, the roads you have recommended to our attention in such a manner as will make them convenient and good—Half this sum will finish rounding the road to Rock creek bridge, from the Presidents house, including the cut through the hill—the other thousand will round the road in New Jersey Avenue, and first street east on the Capitol Square.—The road is compleated to the seven buildings on square No. 118, and A street north, on the Capitol hill. The whole expense incurred on the roads till the 1t. Instant amounts to 4,018 Dollars—Our present expenses on Pennsylvania and New Jersey Avenues amount to fifty Dollars ⅌ day; but, on a review of our funds we cannot proceed much further in the roads, unless we obtain resources upon which we cannot at present calculate, or presume on a favorable answer from the Secretary of the Navy.—We have the honor to be
Sir, with the highest respect and Consideration, Your mo: Obt. Servts.
William Thornton
Tristram Dalton
